Case 2:19-cr-O0008-NR Document 330 Filed 03/01/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Criminal No.
V.

OMARI PATTON
REQUEST FOR DETEN TION
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Craig W. Haller, Assistant United
States Attorney for said District, and, pursuant to 18 U.S.C..§§ 3142(e) and (f), hereby requests
detention of the above-named defendant, and sets forth the following material factors in support

thereof:

1. That no condition or combination of conditions will reasonably assure the

appearance of defendant as required and the safety of any other person and

the community because:

a. Defendant is a danger to any other person or the community, and/or;
b. Defendant is a flight risk.

2. That the prosecution is entitled to a detention hearing based upon the

following:

[] a. Defendant is charged with a crime of violence as defined in 18 U.S.C.

§ 3156; or

Xb. Defendant is charged with an offense for which the maximum

sentence is life imprisonment or death; or

 

 
 

Case 2:19-cr-O0008-NR Document 330 Filed 03/01/19 Page 2 of 4

cc. Defendant is charged with an offense for which a maximum term of
imprisonment of 10 years or more is prescribed in the Controlled
Substances Act (21 U.S.C. § 801 et seq.), the Controlled Substances
Import and Export Act (21 U.S.C. § 951 et seg.), or the Maritime
Drug Law Enforcement Act (46 U.S.C. App. § 1901 et seq.); or

[1 d. Defendant is presently charged with a felony and has been convicted
of two or more offenses described in subparagraph a-c above, or two
or more State or local offenses that would have been offenses
described in subparagraphs a-c above if a circumstance giving rise to
Federal jurisdiction had existed, or a combination of such offenses;
or

Oe. Defendant is charged with a felony which is not a crime of violence,
but which involves: a minor victim, possession or use of a firearm
or destructive device (as those terms are defined in 18 U.S.C. § 921)
or any other dangerous weapon, or the failure to register under 18
U.S.C. § 2250 (as required by the Sex Offender Registration and

Notification Act); or

Ke Off, That a serious risk exists that defendant will flee; or

[1 g. That a serious risk exists that defendant will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to
threaten, injure, or intimidate, a prospective witness or juror.

(1 3. That a rebuttable presumption arises that no condition or combination of

conditions will reasonably assure the safety of any other person and the

 

 

 
Case 2:19-cr-00008-NR Document 330 Filed 03/01/19 Page 3 of 4

Xl

x .

community, in that the present case involves an offense described in

paragraphs 2a-2e above and:

a.

Defendant has been convicted of a Federal offense described in
subsection 2a-2e above, or of a State or local offense that would have
been an offense described in subsection 2a-2e above if a
circumstance giving rise to Federal jurisdiction had existed; and

The offense described in paragraph 3a above was committed while
defendant was on release. pending trial for a Federal, State or local
offense; and

A period of not more than five years has elapsed since the date of
defendant's conviction or release from imprisonment for the offense

described in paragraph 3a, whichever is later.

That a rebuttable presumption arises that no condition or combination of

conditions will reasonably assure the appearance of defendant as required

and the safety of the community, in that there is probable cause to believe

that:

 

Defendant committed an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled
Substances Act (21 U.S.C. § 801 et seq.), the Controlled Substances
Import and Export Act (21 U.S.C. § 951 et seq.), the Maritime Drug
Law Enforcement Act (46 U.S.C. App. § 1901 et seq.); or

Defendant committed an offense under 18 U.S.C. §§ 924(c), 956(a),

or 2332b, or an offense involving a minor victim under Sections

1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),

 

 
Case 2:19-cr-00008-NR Document 330 Filed 03/01/19 Page 4 of 4

2252(a)(2), 2252(a)(3), 2252A(a\(1), 2252A(a)(2), 2952A(a)(3),

2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of Title 18.

O 5. A Continuance of day(s) is requested for the detention

hearing based upon the following reasons:

 

 

O 6. Good cause for a continuance in excess of three days exists in that:

 

 

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By: — s/ Graig W. Haller
CRAIG W. HALLER

Assistant U.S. Attorney
PA ID No. 87714

 

 
